Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
1.	The drawings are objected to because:
a.	cross section of fig.4 shown in figure 8 only shows one set of fins with different height. “Examiner notes a first heat sink having a first and second set of fins would mean the first heat sink has two different set of fins, and not the same one”.  	
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Chen 	et al. US2013/0194744 in view of Li US2012/0170207.

	Per claim 1 Chen et al. teaches a thermal module for use with an electronic device comprising (Abstract & [0015], see fig.4): a first heatsink (304; [0020]) defining a first airflow exit (408; [0027]), the first heatsink including a first set of fins ([0020]); and a second heatsink (214) defining a second airflow exit (220; [0015]), the second heatsink (214) spaced from the first heatsink (304) to form a gap therebetween (see fig.4), the second heatsink thermally coupled to the first heatsink via a heat pipe (212, see fig.4; [0015]-[0016]).  

	Li however discloses a first heatsink (43, see fig.1-2) including a first set of fins  (see fig.2, “back portion of 43”) having a first height (see fig.2) and a second set of fins (see fig.2, “front portion of 43”) having a second height (see fig.2), the second height less than the first height (see fig.2, “the front portion of the fins are reduced to accommodate the heat pipe 45”), the second set of fins adjacent the first airflow exit (4113, see fig.1-3; [0015]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second set of fins have a second height less than the first height as taught by LI in the thermal module of Chen et al., because it ensure proper flow of air and further ensures proper dissipation of heat from the heat generating component.
	Per claim 2 Chen et al. in view of Li teaches the thermal module of claim 1, further including a first fan (406) and a second fan (216) to cool respective ones of the first and second heatsinks ([0015], [0027]), the first fan to provide a first airflow to the first heatsink (304) via a first duct (see fig.4, “curve portion of 406”) and the second fan to provide a second airflow to the second heatsink (214) via a second duct (see fig.4, “curved portion of 216”).  
	Per claim 3 Chen et al. in view of Li teaches the thermal module of claim 1, further including the electronic device (100, 200 or 400), wherein the electronic device includes a chassis (102; [0013]-[0014]) having a volume that is less than or equal to 1 
	Per claim 4 Chen et al. in view of Li discloses substantially all the limitations of the claim(s) except for the thermal module of claim 3, wherein the thermal module is to maintain a temperature of the processor between approximately 45 degrees Celsius and 95 degrees Celsius when the processor operates at maximum power and an ambient temperature is approximately between 25 degrees Celsius and 35 degrees Celsius.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to maintain a temperature of the processor between approximately 45 degrees Celsius and 95 degrees Celsius when the processor operates at maximum power and an ambient temperature, because it ensures the optimal operation of the processor without overheating, thus ensuring the proper functioning of the thermal module, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
	
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 	US2012/0170207 in view of Hwang et al. US2008/0105410 and further in view 	of Iwata US2013/0286590.

	Per claim 13 Li teaches an electronic device (30) comprising: a chassis (see fig.1) defining a cavity ([0012], see fig.1, “interior space between both covers”); a circuit 
	Li does not explicitly teach a portion of the first fins having a reduced height adjacent the second end; a first fan to provide a first airflow across the first heatsink; and a first duct positioned between the first fan and the first heatsink to channel the first airflow toward the first heatsink.  
	Hwang et al. however discloses a portion of the first fins (122) having a reduced height adjacent the second end (see fig.1, “first end, is the portion closest to the blades 142”); a first fan (14) to provide a first airflow across the first heatsink ([0016]); and
	Iwata further discloses a first duct (10) positioned between the first fan (30) and the first heatsink (21) to channel the first airflow toward the first heatsink (see fig.3 & 11).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a portion of the first fins have a reduced height as taught by Hwang et al. in the electronic device of LI because it ensure proper flow of air from the inlet of the heat sink to the outlet to ensure proper dissipation of heat from the heat generating component, and also obvious to have a first duct positioned between the first fan and the first heat sink to channel the first airflow as taught by Iwata in the electronic device of Li, because it ensures that there is enough .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 	US2012/0170207 in view of Hwang et al. US2008/0105410 and Iwata 	US2013/0286590 as applied to claim 13 above and further in view WU et al. 	US2017/0347488.

	Per claim 14 Li in view of Hwang et al. and Iwata teaches an electronic device of claim 13, further including: a second heatsink (53) positioned adjacent the first heatsink and the circuit board (see fig.1 & 3), the second heatsink including second fins (53) extending between a third end of the second heatsink defining a second inlet (see fig.1 & 3, “portion of 53 abutting 51 is the second inlet”) the and a fourth end of the second heatsink opposite the third end defining a second outlet (see fig.1 & 3, “portion of 53 opposite 51 is second outlet”); a second fan (513) to provide a second airflow across the second heatsink ([0016]); 
	Li in view of Hwang et al. and Iwata does not explicitly teach a plurality of pipes extending between the first heatsink and the second heatsink to thermally couple the first and second heatsinks.  
	Wu et al. disclose and a plurality of pipes (25 & 26, see fig.2A) extending between the first heatsink (22) and the second heatsink (23) to thermally couple the first and second heatsinks ([0019]-[0021]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art have a plurality of pipes extending between the first heat sink and the second heat sink to thermally couple the first and 
	Li in view of Hwang et al., Iwata and Wu et al. discloses substantially all the limitations of the claim(s) except for a second duct positioned between the second fan and the second heatsink to channel the second airflow toward the second heatsink
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to duplicate the first duct of the Iwata onto the second heat sink, because it ensures that the second heat sink has enough space for the air to flow through the second heat sink to ensure effective thermal dissipation of heat from the heat generating component, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04(VI)(B).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li 	US2012/0170207 in view of Hwang et al. US2008/0105410 and Iwata 	US2013/0286590 as applied to claim 13 and further in view Chen et al. 	US2013/0194744.

	Per claim 15 Li in view of Hwang et al. and Iwata teaches an electronic device the electronic device of claim 13, 
	Li in view of Hwang et al. and Iwata does not explicitly teach wherein the cavity defines a volume of between approximately 0.9 Liters and 1 Liter, and wherein the circuit board includes a 95-Watt processor, the first heatsink and the second heatsink to maintain a temperature in the cavity less than 60 degrees Celsius.

	Li in view of Hwang et al. Iwata and Chen discloses substantially all the limitations of the claim(s) except the first heatsink and the second heatsink to maintain a temperature in the cavity less than 60 degrees Celsius.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make the first heatsink and the second heatsink to maintain a temperature in the cavity less than 60 degrees Celsius., because it ensures the optimal operation of the processor without overheating, thus ensuring the proper functioning of the electronic device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233).
Claims 5 - 12 are allowable
3.	Regarding Independent claim 5, patentability exists, at least in part, with the claimed combination of elements and features of: a thermal module for an electronic device comprising: a first heatsink; a second heatsink adjacent the first heat sink; a first heat pipe thermally coupling the first heatsink and the second heatsink, the first heat pipe to transfer heat between the first and second heatsinks; a first fan to generate a first airflow across the first heatsink, the first airflow to flow through a first outlet and a second outlet, the first outlet being non-parallel relative to the second outlet; and a second fan to generate a second airflow across the second heatsink, the second airflow to flow through a third outlet, the third outlet being non-perpendicular relative to the second outlet.  
	Claims 6-12, depends on claim 5 therefore allowable for the same reason.
Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.